Exhibit 99.1 NEWS RELEASE For Immediate Release May 7, 2008 Chesapeake Reports First-Quarter 2008 Results RICHMOND, Va. – Chesapeake Corporation (NYSE: CSK) today reported financial results for the first quarter of 2008. First-Quarter 2008 Consolidated Results · Net sales of $252.9 million declined 7 percent when compared to the first quarter of 2007, and declined 13 percent excluding the effect of changes in foreign currency exchange rates. · Operating income exclusive of goodwill impairments, gains or losses on divestitures and restructuring expenses, asset impairments and other exit costs (collectively “special items”) was $0.1 million, down $15.9 million when compared to the first quarter of 2007, and was down $16.8 million compared to the first quarter of 2007 excluding the effect of changes in foreign currency exchange rates. · Loss from continuing operations was $8.4 million, or $0.43 per share, compared to income from continuing operations of $0.9 million, or $0.05 per share, for the first quarter of 2007.Excluding special items, loss from continuing operations was $8.0 million, or $0.41 per share, compared to income from continuing operations of $1.6 million, or $0.08 per share, for the first quarter of 2007. “We expected financial results for the first half of the year to be below those in 2007, and the first quarter was worse than expected,” said Andrew J. Kohut, Chesapeake’s president & chief executive officer.“The second quarter should be better than the first, and we expect the second half of the year to build on this momentum because of a robust business pipeline and benefits from process improvement initiatives. “We have made good progress on refinancing our senior revolving credit facility and have a commitment letter to have a new $250-million senior secured credit facility by the end of June,” added Kohut.“We are also actively exploring options for non-core or underperforming assets.” Segment Results The following discussion compares the results of the business segments for the first quarter of 2008 with the first quarter of 2007 and excludes the effect of changes in foreign currency exchange rates and special items. Paperboard Packaging Net sales for the first quarter of 2008 decreased 16 percent, or $36.9 million, compared to the same period in 2007.The decline in net sales was due to lower sales of both branded products and pharmaceutical and healthcare packaging.The sales decline in branded products packaging was approximately 21 percent and was primarily due to decreased sales in the U.K., slightly offset by increased sales of German confectionery packaging.The decline in pharmaceutical and healthcare packaging sales was approximately 11 percent and was primarily a result of price declines, competitive market conditions and the timing of new product launches by customers. Operating loss for the first quarter of 2008 was unfavorable compared to operating income in the same period in 2007 by $13.9 million.The decrease in operating results was largely due to decreased sales volumes throughout the segment, pricing pressures and start-up costs associated with new products, facility relocations and process improvement initiatives. Plastic Packaging Net sales for the first quarter of 2008 increased 4 percent, or $1.8 million, over the comparable quarter in 2007.The increase in net sales during the first quarter was primarily due to the partial pass through of higher raw material costs. Operating income for the first quarter of 2008 declined 39 percent, or $2.7 million, compared to the same period in 2007. The decrease in operating income for the first quarter was primarily due to weakness in the South African beverage operation, which resulted primarily from price declines due to competitive market conditions and from increased raw material costs. Liquidity Net cash used in operating activities was $5.0 million for the first quarter of 2008, compared to net cash provided by operating activities of $14.2 million for the first quarter of 2007.The decrease in net cash provided by operating activities was primarily due to the decrease in operating results and increased working capital requirements compared to the same period in 2007.Exclusive of restructuring spending, net cash used in operating activities was $3.4 million for the first quarter of 2008 compared to net cash provided by operating activities of $16.3 million for the first quarter of Total debt at March 30, 2008 was $543.2 million, of which $190.4 million was designated as current, compared to total debt of $515.3 million at December 30, 2007, of which $6.9 million was designated as current. The increase in the current portion of long-term debt resulted from the reclassification of the company’s 2004 senior revolving credit facility, which matures in February 2009.Changes in foreign currency exchange rates increased total debt approximately $11.1 million at the end of the first quarter of 2008 compared to the end of 2007. On March 5, 2008, the company obtained agreement from a majority of the lenders under the senior revolving credit facility to amend the facility.The amendment affects financial maintenance covenants in all four quarters of fiscal 2008, providing an increase in the total leverage ratios and a decrease in the interest coverage ratios.In addition, interest rates were increased to 450 basis points over LIBOR and basket limitations were imposed for acquisitions, dispositions and other indebtedness, among other changes.The amendment also stipulated that in the event that the senior revolving credit facility was not fully refinanced prior to March 31, 2008, the company would provide a security interest in substantially all tangible assets of its European subsidiaries.Activities are currently underway by the lenders under the senior revolving credit facility to obtain security interests in certain of the company’s assets, primarily in the U.K. and Ireland. The company was in compliance with all of its debt covenants as of the end of the first quarter of fiscal 2008.However, based on current projections the company may not be in compliance with the financial covenants under the senior revolving credit facility at the end of the second quarter of fiscal 2008.The company expects to avoid compliance issues with these financial covenants by improving cash flows, reducing outstanding indebtedness, replacing or amending the senior revolving credit facility or obtaining waivers from the lenders, but there can be no assurance that these alternatives will be successfully implemented.Failure to comply with the financial covenants would be an event of default under the senior revolving credit facility.If such an event of default were to occur, the lenders under the senior revolving credit facility could require immediate payment of all amounts outstanding under the facility and terminate their commitments to lend under the facility.Pursuant to cross-default provisions in many of the instruments that govern the company’s other outstanding indebtedness, immediate payment of much of the other outstanding indebtedness could be required, all of which would have a material adverse effect on the business, results of operations and financial condition. On May 2, 2008, the company entered into a commitment letter with GE Commercial Finance Limited and General Electric Capital Corporation to act as the lead arranger and underwriter to provide a $250-million senior secured credit facility to refinance outstanding borrowings under the company’s 2004 senior revolving credit facility that matures in February 2009. The new facility is expected to include revolving credit and term loans secured by substantially all of the assets of the company’s operations in the U.S. and Europe. The commitment letter is subject to a number of conditions that must be satisfied before the GE facility is funded. While the company anticipates it will close on the refinancing before the end of June 2008, there can be no assurance that such closing will occur.If the company is unable to refinance the senior revolving credit facility by February 2009, all amounts outstanding under the facility will become payable and, pursuant to cross-default provisions in many of the instruments that govern the company’s other outstanding indebtedness, immediate payment of much of the other outstanding indebtedness could be required, all of which would have a material adverse effect on the business, results of operations and financial condition. U.K.
